ELECTRONIC RECORD                            Ml-fV

COA#       05-12-01455-CR                        OFFENSE:        36.06


STYLE:     Bryan Baum v. The State ofTexas       COUNTY:         Rockwall

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    382nd Judicial District Court


DATE: 8/20/2014                  Publish: YES    TC CASE #:      2-12-213




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:   Bryan Baum v. The State of Texas             CCA#:
                                                                               t?u-t¥
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:
DATE: a2^////*0t5'                                    SIGNED:                            PC:

JUDGE:      fl&A, Li4AA^A-                            PUBLISH:                          DNP:




                                                     rAO SB                         MOTION FOR
                                                   REHEARING IN CCA IS:       JanUff
                                                   JUDGE:     4pr;/ A 2*/y

                                                                             ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS '",LIi ^OPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/1/2015                       mi \ 0 / SSS                   COA No. 05-12-01456-CR
                                    vS
BAUM, BRYAN                    TplQt.'Nde2^2,214/                              PD-1321-14

Pursuant to Rule 69.4(a) T.R.A.Pr^the^reeoraJisTeturned to the court of appeals.
                                     "ca22222^                            Abel Acosta, Clerk
                             5TH COURT OF APPEALS CLERK
                             LISA MATZ
                             600 COMMERCE, 2ND FLOOR
                             DALLAS, TX 75202
                             * DELIVERED VIA E-MAIL *